Citation Nr: 1400959	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.

3.  Entitlement to an initial increased evaluation greater than 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1996 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal has been held by the Pittsburgh, Pennsylvania RO.

A review of the record shows that a claim for service connection for a left knee disorder was previously denied on a direct basis in an unappealed rating action entered in September 2002.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his left knee disability is secondary to his now service connected right knee) does not operate to transform his previously denied claim into a new one. See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37   (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Indeed, after considering this alternate theory, the RO readjudicated the left knee issue in a January 2012 supplemental statement of the case.  

Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim before it can again be considered on the merits. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board has reviewed the Veteran's electronic record prior to rendering a decision and remand in this case.

The issues of entitlement to an initial increased evaluation greater than 10 percent for a right knee disability and entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In an unappealed September 2002 decision, the RO denied service connection for a left knee disability based on the finding that there was no evidence of a current left knee disability, no evidence of an in-service injury, and no evidence of a relationship of the claimed left knee disability and the Veteran's active service.

2.  The evidence added to the record since the September 2002 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for a left knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  With respect to the Veteran's claim for service connection for a left knee disability, now to include as secondary to his right knee disability, new and material evidence has been received since the previous claim for service connection. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.158 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening the claim for left knee disability on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The RO issued a decision in September 2002 that denied service connection for left knee disability.  Such was based on the finding that there was no evidence of a current left knee disability, no evidence of treatment or diagnosis of a left knee disability in service, and that the evidence failed to establish a link between the Veteran's claim and his service.  Evidence considered by the RO includes the Veteran's statement in his application for benefits that his left knee was related to service, his service treatment records (STRS), a July 2000 emergency room treatment note, and a April 2000 MRI of the his right knee.  The Veteran did not appeal the September 2002 decision, nor did he submit any new and material evidence within a year of the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).   As such, the September 2002 rating decision is the last final denial of the claim. 

The evidence received since the September 2002 decision includes the report of an August 2009 private examiner that shows that the Veteran has been diagnosed as having a left knee disability.  The report is new in that it was not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran has a current left knee disability.  This evidence is both new and material to the left knee disability claim.  See 38 C.F.R. § 3.1556(a); Shade v. Shinseki, 24 Vet. App. 110 (2010)


ORDER

New and material evidence having been received; the claim for service connection for a left knee disability is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

The last VA examination which specifically addressed the Veteran's right knee was in October 2009.  The Veteran's representative states in a November 2013 Appellant's Brief: "[t]he last VA examination of July [...] 2007 is over 27 months old [...] we request a remand for a new examination as the one of record is too old to adequately evaluate the disability."  The Board acknowledges that the Veteran was provided an examination in July of 2011; however, the purpose of that examination was to address the Veteran's left knee disability and only included a brief history of the his right knee disability.  In fact, the Veteran's right knee was last examined by a VA examiner in October 2009, more than four years ago.  Considering the foregoing, the Board finds an examination to determine the current severity of the Veteran's right knee disability is thereby warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The July 2011 VA examination of the Veteran's left knee was inadequate; and, a new VA examination should be scheduled.  At that time, the VA examiner found that the Veteran had crepitus (grating, crackling or popping sounds) in his left knee.  Such was also noted by the Veteran's private physical therapy notes from November 2009 to December 2009.  She then provides a rationale that is at odds with her findings as she states, "there is no medical evidence of a left knee condition other than subjective complaints of pain."  This statement does not address the VA examiner's earlier finding that the Veteran has crepitus.  

The VA examiner also failed to provide any discussion of the Veteran's private treatment notes from August 2009 or October 2009, which diagnosed the Veteran with "chondromalacia patellae both knee or patellofemoral syndrome," or the Veteran's subsequent private treatment from November 2009 to December 2009.  The Board acknowledges that the July 2011 VA examiner stated, "[t]here is no medical evidence that supports that PFS/chondromalacia in one knee would cause a knee condition in the opposite knee."  However, this statement address only causation and not aggravation in which, in part, the Veteran's claim is based.  Moreover, since there is no discussion of the Veteran's prior diagnosis, the VA examination has not provided an explanation on whether the diagnosed left knee disability from the private treatment records in August 2009 and October 2009 was, at that time, related to the Veteran's right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).  In light of these deficiencies, the examination of record is not sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2013).

While on Remand, an attempt should be made obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.


2.  Afterwards, schedule the Veteran for a VA examination to ascertain the severity of his right knee disability and the nature and etiology of any current left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

(a).  With respect to the Veteran's right knee, the examiner should comment on the severity of the Veteran's service-connected right knee disability.  Range of motion studies (in degrees) should be provided.   The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must also be noted in the report. Any additional limitation of flexion or extension caused by repetitive motion should be reported in degrees.

The examiner should also describe any instability shown as slight, moderate, or severe.

(b).  With regard to the left knee, the examiner should identify/diagnose any current disability or disability that has existed since the pendency of the appeal.  The examiner should discuss/reconcile his or her findings with the Veteran's August 2009 private treatment report, October 2009 treatment note, and treatment from November 2009 to December 2009 for his left and right knee, which all suggest the existence of a left knee disability during the appeal period.  The Veteran's lay statements from July 2009 must also be considered and addressed.  

If a disability of the left knee is diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the left knee disability had its onset in service or within one year of service discharge or is otherwise shown to be etiologically related to his active service.  The examiner must also comment on whether it is at least likely as not that any left knee disorder was caused or aggravated (made worse) by his service-connected right knee disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left knee disability and the claim of entitlement to an initial increased evaluation greater than 10 percent for a right knee disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


